 446DECISIONSOF NATIONALLABOR RELATIONS BOARDKaiserSteel CorporationandJerry Lynn Copeland3.Substitute the attached Appendixes A and BLaborers'InternationalUnion ofNorth America,for the Administrative Law Judge's.Local No. 1184andJerry Lynn Copeland. Cases21-CA-11529 and 21-CB-4534June 12, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn February 21, 1974, Administrative Law JudgeJerroldH. Shapiro issued the attached Decision inthis proceeding. Thereafter, Respondent Union andRespondent Employer filed exceptions and support-ing briefs and the General Counsel filed limitedexceptions and a brief, in addition to a brief inanswer to exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions 1 of the Administrative Law Judgeand to adopt his recommended Order as hereinmodified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that RespondentKaiser Steel Corporation, its officers, agents, succes-sors, and assigns, and Respondent Laborers' Interna-tional Union of North America, Local No. 1184, itsofficers, representatives, and agents, shall take theaction set forth in the recommended Order of theAdministrative Law Judge as modified below: 21.Insert the following as paragraph A, 2,(c),relettering following paragraphs consecutively:"(c) Jointly and severally with Respondent Labor-ers' International Union of North America return toJerry Lynn Copeland the $100 initiation fee paid byhim on September 5, 1972, to which shall be addedinterest at the rate of 6 percent per annum."2.Substitute the following as paragraph B, 2(a):"(a) Jointly and severally with Respondent KaiserSteel Corporation return to Jerry Lynn Copeland the$100 initiation fee paid by him on September 5, 1972,towhich shall be added interest at the rate of 6percent per annum."iAs we find that payment of a second initiation fee to the Laborers wasinvalid in the circumstances of this case,consistent with our holding inKaiser SteelCorporation,205 NLRB No. 34,we find it unnecessary to reachtheAdministrative Law Judge's conclusion here that Respondent Unionmet its"minimum obligation"of informing Copeland of his obligations, aswell as his conclusion that Respondent Employer additionally violated Sec8(a)(3) and(l) by failing to implement the checkoff of initiation fee thatCopeland executed.2We deny the General Counsel's request for a broad order in thesecircumstances which show no substantial continuous pattern or practiceherein violative of the Act to warrant it.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, under article 3 of our contractwithThe Building and Construction TradesCouncil of Riverside and San Bernardino Coun-ties,AFL-CIO, discharge or discriminate againstJerry Lynn Copeland, or any other employee,who has once satisfied the union membershiprequirement of that contract, by requiring him topay an initiation fee to another labor organizationbecause he has been transferred from one job toanother within the unit.WE WILL offer immediate and full reinstate-ment to Jerry Lynn Copeland to his formerposition or, if that job no longer exists, to asubstantially equivalent position, without preju-dice to his seniority or any other rights andprivileges.WE WILL jointly and severally with Laborers'InternationalUnion of North America, Local No.1184,make good to him with interest, all pay helost by reason of his discharge of August 31, 1972,andWE WILL jointly and severally with Laborers'InternationalUnion of North America, Local No.1184, return to Jerry Lynn Copeland the $100initiation fee paid by him on September 5, 1972,to which shall be addedinterestat the rate of 6percent per annum.KAISER STEELCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutive211NLRB No. 50 KAISERSTEEL CORPORATIONdays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Eastern Columbia Building, Room600, 849 South Broadway, Los Angeles, California90014, Telephone 213-688-5254.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, under article 3 of the collective-bargaining agreementbetween Kaiser Steel Cor-poration and The Building and ConstructionTrades Council of Riverside and San BernardinoCounties, AFL-CIO,cause,or attempt to cause,Kaiser SteelCorporation to discharge or other-wise discriminateagainst Jerry Lynn Copeland,or any other employee, who has once satisfied theunion membership requirement of that contract,by requiring him to pay another initiation feebecause he has beentransferred from one job toanother within the unit.WE WILL write KaiserSteelCorporation andJerryLynn Copeland that we withdraw ourobjections to its employment of Copeland or tohis reinstatement.WE WILL, jointly and severally with KaiserSteel Corporation, make good to him with interestallpay he lost by reason of his discharge onAugust 31, 1972.WE WILL also jointly and severally with KaiserSteelCorporation return to Jerry Copeland the$100 initiationfee paid by him on September 5,1972, to which shall be added interest at the rateof 6 percent per annum.WE WILL NOT condition the withdrawal of ourobjection of Jerry Lynn Copeland's being em-ployed by Kaiser Steel Corporation upon pay-mentof the above-described initiation fee.LABORERS'INTERNATIONAL UNIONOF NORTH AMERICA,LOCAL No. 1184(Labor Organization)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defacedby anyone.Thisnotice mustremain posted for 60 consecutive447days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Eastern Columbia Building, Room600, 849 South Broadway, Los Angeles, California90014, Telephone 213-688-5254.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in these cases was held onJanuary 17, 1974, and isbased upon unfair labor practice charges filed by anindividual, Jerry Lynn Copeland, on February 7, 1973, anda consolidated complaintissuedon December 7, 1973, onbehalf of the General Counsel of the National LaborRelations Board,herein called the Board,by the ActingRegional Director of the Board, Region 21, alleging thatKaiser Steel Corporation, herein called the Company orRespondentEmployer,has engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe National LaborRelationsAct, herein called the Act,and that Laborers'InternationalUnion of North America,Local No. 1184, herein called Laborers' Union or theRespondent Union, has engaged in unfair labor practiceswithin the meaning of Section 8(b)(1)(A) and 8(b)(2) of theAct. The Respondents filed answers denying the commis-sion of the alleged unfair labor practices.Upon the entire record, from my observation of thedemeanor of the witnesses, and having considered theposthearing briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT EMPLOYERKaiser Steel Corporation,the Respondent Employer, isengaged in the operation of iron ore mining and millingfacilities in the area of Eagle Mountain,California. In theconduct of this operation the Respondent Employerannually purchases and receives goods valued in excess of$50,000 directly from points located outside the State ofCalifornia.The Respondents admit,and I find,that theRespondent Employer is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.II.THE LABORORGANIZATION INVOLVEDLaborers' International Union of North America, LocalNo. 1184, the Respondent Union, is admittedly a labororganization within the meaning of Section 2(5) of the Act.III.THE QUESTIONS PRESENTED1.Whether theRespondent Union violated Section8(b)(2) and(1)(A) of the Act bydemanding and obtainingthe discharge of employeeCopeland fornonpayment of asecond initiation fee upon transfer from one job to anotherwithin the certified bargaining unit and whether the 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Employer violated Section 8(a)(3) and (1) ofthe Act byacceding to this demand.2.Whether the Respondent Union violated Section8(b)(l)(A) of the Actwhen its agent,Sanders, threatenedCopeland that it would not seek his reinstatement if hefailed to comply with the Laborers' Union membershiprequirements.IV.THE UNFAIR LABOR PRACTICESA.BackgroundThe Building and Construction Trades Council ofRiversideand San Bernardino Counties,AFL-CIO,hereinafter called the Council, is the certified collective-bargaining representative of all production and mainte-nance employees,including truckdrivers and warehouse-men at the Respondent Employer's Eagle Mountain ironore mining facilities.There have been successive collective-bargaining agreements between the Respondent Employerand the Council for a number of years, the agreementmaterial to this case being effective from September 16,1970, to September15, 1973. The Councilis composed offive labor organizations-theRespondentUnion (theLaborers'),Teamsters,Operating Engineers,Carpenters,and Electricians-who participate in the Council's collec-tive-bargaining negotiations with the Respondent Employ-er and ratify the resulting agreement.The collective-bargaining agreement in effect between the Council andthe Respondent Employer during the time material to thiscase contained the following union-security clause:ARTICLE 3 UNION SECURITYAll employees covered by this agreement shall withinthirty-one(31) daysafter employment. . .becomemembers of the appropriateCraftUnion and shallremain members of saidCraft Unionas a condition ofemployment ... .There is no employee membership as such in theCouncil.The union-security requirement in the collective-bargaining agreement is met by membership in one of thefive unions comprising the Council,depending upon anemployee's job and the union craft or work jurisdiction.The collective-bargaining agreement permits job transferacross union jurisdictional lines and sets forth proceduresboth for progression to a higher paying job classificationand for "bumping"back to a lower classification in orderto avoid alayoff.If there is a transfer from the work jurisdiction of oneunion to that of another, the transferee,under the terms ofthe union-security agreement as applied by the parties,pays an initiation fee and monthly dues to the union intowhose work jurisdiction the employee has transferred. Theseparate unions,not the Council,determinethe amount ofdues and initiationfee paid bythe transfereeand whetherthe transferee is a member in good standing.The unionseach havea procedurewherebya transfereemay take out awithdrawal cardfrom the unionwhose work jurisdiction heis departing.B.The Dischargeof Jerry LynnCopelandJerryLynn Copeland was first employed at the Respon-dent Employer's Eagle Mountain operation in May 1968 asamine laborer earning $3.27 per hour.He joined theLaborers'Union,paying an initiation fee of $60 andregular dues.In November 1968, Copeland was promotedto the higher paying job of shovel operator within the workjurisdiction of the Operating Engineers Union.Copelandjoined the Operating Engineers,paying an initiation feeand monthly dues which were paid by checkoff.'Copelandrevoked his checkoff previously executed on behalf of theLaborers'Union and allowed his membership in theLaborers'Union to lapse,since he believed that hispromotion out of the work jurisdiction of the Laborers'was permanent.Copeland remained a dues-paying mem-ber of the Operating Engineers Union from November1968 until May31, 1972,when he was issued a withdrawalcard from this union.In January 1972,2 the Respondent Employer temporarilyshut down part of its Eagle Mountain mining operationand temporarily laid off about 1,100 employees, one ofwhom was Copeland.Copeland was recalled to work inMarch as a cable mover within the work jurisdiction of theLaborers'Union.Under the collective-bargaining agree-ment a cable mover earned $3.85 per hour, in contrast withthe $4.25 previously paid to Copeland as a shovel operator.Copeland accepted the Company's offer to return to workas a cable mover knowing that,under the collective-bargaining agreement,he had the option of refusing thisjob and remaining unemployed until a higher paying jobbecame available within the work jurisdiction of theOperating Engineers Union.On March 27,Copeland reported for work. He knew thatunder the union-security agreement, as enforced in thepast,he was obligated to pay an initiation fee and monthlydues to the Laborers'Union after 30 days as a condition ofemployment as a cable mover. But, at about the time hereturned from layoff, Copeland heard rumors from otheremployees to the effect that perhaps this policy had beenchanged and now an employee,upon transferring from thework jurisdiction of one union to another,was onlyobligated to pay monthly dues.3On Thursday,April 27,his 31st day of work as a cablemover,Copeland went to the office of a companypersonnel assistant,Charles Thaxton, to find out whetherIThecontract between the Council and theCompanycontains thefollowing provision for the voluntary payment of union dues throughcheckoff:ARTICLE4 CHECK-OFFA.During the term ofthis agreement,Employer shall deduct fromthe first pay of each month the monthly Craft Uniondues andInitiation fees if requested (but not assessmentsor fines) of eachemployee whose signed voluntary check-off authorization ... hasbeen submittedto Employer ... .C.All amounts deducted by Employerunder the foregoing check-off system shall be remittedby Employer to the appropriate CraftUnions.'. . .2All dates hereafter,unless otherwise specified, refer to 1972.3Thereis no evidence that an agent of the RespondentUnion by wordor conduct was responsible for this rumor. KAISER STEEL CORPORATION449he was obligated to pay an initiation fee as well as monthlydues to the Respondent Union. Copeland asked Thaxton ifhe was required to join the Respondent Union and pay aninitiation fee aswell as monthly dues. Thaxton stated hedid not know if Copeland was required to pay an initiationfee and,without any instruction from Copeland, prepareda checkoff authorization form for Copeland's signaturewhich authorized the Respondent Employer to deduct andtransmitto the Respondent Uniononlymonthly dues.Also, Copelandsigneda document instructing the Respon-dent Employer to cancel his previously executed checkoffformon fileat the Company for the Operating EngineersUnion.Pursuantto the checkoff authorization executed by himon April 27, Copeland paid monthly dues to the Respon-dentUnion from about that date until his discharge onAugust 31.His failureto pay an initiation fee wasdiscoveredin lateMay or early June by Jackie Under-wood, the Building Trades steward who is an agent for allof the bargaining unit's unions at certain stages in thecontractual grievance procedure. Underwood discoveredthat several laid-off employees, one of whom was Cope-land, had been recalled to jobs inareasdifferent from theirprelayoff work jurisdiction and had not paid an initiationfee to the union under whose work jurisdiction they nowworked. Underwood in about early June posted a noticelisting eachof these employees by name, stating that theyshould report to the Company's personneloffice and sign acheckoff authorization for the Respondent Union's initia-tionfee.This notice which included Copeland's name wasposted for several weeks on the bulletin board at theCompany reserved for notices posted by the unions, whichis located in the time shack where the employees, includingCopeland, punch their timecards.4At approximately the same time Underwood posted thenoticenaming Copeland and others as delinquent inpaying an initiation fee to the Laborers, Copeland wasinformedthatPersonnelAssistant Thaxton wanted to talkwith him. Copeland assumed that Thaxton wanted tospeak to him about the Laborers' Union initiation fee and,upon enteringThaxton's office, in response to Thaxton'sgreeting,Copeland stated that the Company had notdeducted an initiation fee for the Respondent Umon fromhis paycheck.Whereupon, Thaxton prepared a checkoffauthorization form for Copeland to sign which authorizedthe Company to deduct this initiation fee from Copeland'spaycheck. Thaxton asked Copeland to sign this checkoffauthorization, explaining that it would take care of theLaborers'Union initiation fee. Copeland signed andreturnedthe authorization to Thaxton who left the office.5When Thaxton did not return in a few minutes, Copeland,so as notto be late for work, left to punch in for work.6The Respondent Employer did iot ever deduct theLaborers' Union initiation fee from Copeland's pay and4 It is reasonableto infer that Copeland read this notice He did notspecifically deny doing so5Copeland signed this authorization, he testified, because he believedthat if he did not pay an initiation fee he might be discharged6The description of Copeland's two meetings with Thaxton, the onedescribed above and the one on April 27 described,supra,are based uponCopeland's credible testimonyThaxton, who was employed by theRespondentEmployer at the time of the hearing, was not called upon by thetransmit it to the union. Respondent Employer did not callThaxtonas a witnessto explain what he did with theabove-described checkoff executed by Copeland authoriz-ing the Respondent Employer to deduct and transmitCopeland'sLaborers'Umon initiation fee. Copelandcredibly testified that the reason he never questionedanyone from the Company about its failure to deduct thismoney from his pay was that he believed that eventuallythe Company would get around to deducting the money.In early August, Underwood, the Building Tradessteward, checked with the Company's personnel depart-ment to determine if the employees listed on the notice hehad previously posted had paid their Laborers' Unioninitiation fee. He learned that six employees, one of whomwas Copeland, had not paid the initiation fee. As a resultof his discovery, Underwood in the middle of Augustapproached Foreman Clois Hamilton and asked him tospeak to Copeland about paying the Laborers' Unioninitiation fee.Normally, on a matter of this sort Under-wood, following his customary procedure, would havespoken directly to Copeland. Instead, Underwood decidedto use Hamilton as an intermediary, he testified, becauseCopeland and Hamilton came from the same town andCopeland's brother was married to Hamilton'ssister.Underwood asked Hamilton if he would tell Copeland thathe needed to join the Laborers' Union to keep his job andto advise him to visit the Company's personnel office andsign a checkoff authorization for the Laborers' Unioninitiation fee or pay it personally. Hamilton agreed to talktoCopeland and, in fact, talked with him on Friday,August 25. He advised Copeland that it would be a goodidea to visit the Company's personnel office at the firstchance to take care of his "union problems." Copeland, inresponse, stated that he had already talked to the people inthe Company's personnel office but he would return thereand look into the matter. That same day, August 25, theCompany's personnel department, by letter, notified theRespondent Union that "Copeland's foreman has beennotified that Copeland should come in and sign up forinitiation fee." 7Copeland lives about 62milesfrom work and rode towork in a car pool.'Because of this, and the fact that theCompany's personnel,office is 9 miles from the work site,Copeland decided to wait until Thursday, August 31, apayday, to visit the Company's personnel office, as advisedby Foreman Hamilton. On this day he would have to stopoff anyway at the personnel office to pick up his paycheck.Events, however, did not wait for August 31. The daybefore,August 30, the Respondent Union'sbusinessmanager, John Smith, by letter, notified the RespondentEmployer:We understand that {Copeland] was personally in-formed by his foreman that he should completenecessary cards for collection of initiation fee which isRespondent Employer to refute Copeland's testimony4Previously, on or about August 8, John Smith,the RespondentUnion'sbusinessmanager,by letter, notified the Company that Copeland and othernamed employees had been working ona "paydues only" basis forat least3 months and told the Company "we feel thatthey are to be considered asregular employees and should pay the $100initiation feePleasearrange fornecessary payroll deductions." 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDpayable. Since he has ignored this request, we now askthat this man be removed from job at once.This letter was received by the Respondent Employer at Ip.m. on August 31 sOn August 31, at approximately 3:30 p.m. shortly beforethe start of the swing shift, Foreman Hamilton received aphone call at the jobsite from the Respondent Employer'sadministrative superintendent,Dale, asking if Hamiltonhad talked with Copeland about the financial matters thatCopeland had with the Respondent Union. Hamiltonindicated that he had talked to Copeland that past Fridayand stated that Copeland, in effect, had assured Hamilton"he [Copeland] had talked to them and everything wasokay." Dale at this point decided that Copeland would bedischarged immediately unless the Respondent Union, inwriting, before the end of the day rescinded its letter ofAugust 31 asking that "[Copeland] be removed from thejob at once." Dale immediately contacted the RespondentUnion's business agent, Sanders, and advised him of thisdecision. In the meantime, Copeland, who was employedon the swing shift, had arrived at the personnel officeshortly before 4 p.m. for the purpose of picking up hispaycheck and to check with the personnel office asrequested by Foreman Hamilton. Copeland, however,neverwent to the personnel office because a fellowemployee (his brother) indicated to him that he hadalready been discharged which seemed to be confirmed, inCopeland's eyes, by a notice posted near the paycheckwindow stating: "Cancel [Copeland's] Bond." Copeland,instead of going into the personnel office, sought out theCompany's pit superintendent, Charlie Smith, who con-firmed the fact that Copeland had been discharged andasked Copeland to sign a form stating he was "terminated--in conformity with the Agreement: Article 3 and letterfrom [the Respondent Union] dated 8-30-72."9 Copelandrefused to sign this separation notice. He immediatelycontacted Underwood, the Building Trades steward, whoadvised him that he had been discharged because of hisfailure to pay the Laborers' Union initiation fee and toldhim to contact the Laborers' Union Business AgentDonald Sanders.The same day, August 31, Copeland's brother phonedBusinessAgent Sanders, who suggested that Copelandcome to Sander's office in Indio, California, with the $100initiationfee,whichCopeland did on September 5.Copeland on that date asked Sanders to help him get hisjob back. Sanders' response was that Copeland would firsthave to pay his $100 Laborers' Union initiation fee beforetheUnion would help him. Copeland gave Sanders the$100, whereupon Sanders prepared a letter notifying theCompany "that [Copeland] is a paid up member of[Respondent Union] as of this date." Copeland personallydelivered this letter that same day to the Company'ssBased upontheCompany'sdate time stampaffixed tothe letter. Ireject the contrary testimony of Robert Dale, the Company's administrativesuperintendent.9This separation notice was mailed to Copeland the next day by theCompany.10Referringto employee Louis Morgan, who at the Respondent Union'srequest wasdischarged on February 9 for his failure to pay a secondinitiation feeto the Respondent Union undercircumstances similar toCopeland's. On July 31, 1973, the Board found that the Respondent Unionpersonnel office.Upon receipt of thisletter,AdministrativeSuperintendentDale told Copeland that it was not whatthe Companywanted and,in speakingto Sanders aboutthe letter,Dale told him thatthe letterwas untimely.On ,September 11, the RespondentUnion'sbusinessmanager,Smith,by letter,informedthe Company "Cope-land is now a member in good standingand werequestthat you disregard the letter requesting termination andthathe be reinstated."Copeland didnot seethis letter. TheRespondentEmployer consideredthis letterand decidednot to reinstateCopeland forthe reason that reinstatementwas contraryto its longstandingpolicyagainst reemploy-ing employees whose employmenthas beenterminated.Dale, the Company's administrative superintendent, per-sonally told Copeland of the Company's decision not toreinstatehim, indicated thathe feltCopeland was beingtreatedunfairlyand suggestedthatCopeland file agrievancewith the Respondent Union.Copeland followedthisadviceand grieved over hisdischargetoUnderwood,the BuildingTrades steward,who agreed to file a grievance on hisbehalf. A contractualgrievancemeeting was conducted between representativesof the Company andunions in late September, atwhich timea representativeof theRespondent UnionadvisedCopeland that he did not have time toinvestigateCopeland's grievance and, becauseof this, itsconsideration had been postponedfor 1 month. At the nextmeeting when employees'grievances wereconsidered bythe Companyand unions,Underwood notified Copelandthat his grievancewas not beingconsideredbecause theRespondentUnion wasgoing to wait and see whathappenedin the case of employee Morgan.10Copelandtestifiedthatitwas his understandingthat his grievancewas awaiting the outcome of either"this proceeding or theMorgan proceedingbeforeit is reactivated."Finally,theRespondents stipulatedthat but for hisdischargeCopelandon September11would have beenpromotedto the position he occupiedat the time of hislayoff,assistantshovel operator.C.Ultimate Findings and AnalysisThe Respondent Union, throughits letterof August 30,demanded and obtained the discharge of Copelandpursuant to the collective-bargaining agreement'sunion-securityclause.'1The Respondent Union caused theRespondent Employer to discriminate against Copelandbecause hewas not a member of the Respondent Union.There is also no question that his lack of membershipresulted from Copeland's failureto pay a second initiationfee.Theissue raisediswhether this second initiation fee,applied during Copeland's continuous employment in thebargaining unit and occasioned solely by an intraunitunlawfully caused the Respondent Employer to unlawfully dischargeMorgan.Kaiser Steel Corporation,205 NLRB No. 34.ii I reject the testimony of RespondentUnion'sbusinessmanager,Smith,that it was not his intent to causethe Companyto dischargeCopeland.The August30 letter,signed by Stith,which requested thatCopeland "be removed from the job at once,"on its face was calculated tocause Copeland's discharge.Indeed,Smith in his letter to theCompany ofSeptember II referred to the August 30 letter as "the letter requestingtermination." KAISERSTEEL CORPORATIONtransfer,qualifies as a fee "uniformly required" for unionrepresentation.12It is settled that a single lump sum initiation fee regularlyexacted from employees entering a certified bargainingunit falls readily within the statutory phrase "uniformlyrequired." In the instant case, however, the RespondentUnion's second fee was based solely on Copeland'stransfer from another job classification within the bargain-ing unit and bore no relationship to the wages he received.Thus,Copeland paid his first initiation fee to theRespondent Union in 1968 and thereafter worked continu-ously in the certified bargaining unit. The single factorunderlying the Respondent Union's demand for a secondinitiationfeewas Copeland's 1972 transfer from shoveloperator to a Laborers' Union job classification. In otherwords, the second initiation fee was not uniformly requiredof unit employees, but was dependent upon the irregularoccurance of a transfer back into a Laborers' Union jobclassification.Nor did the second initiation fee relate toCopeland's earnings in his newjob classification. Cope-land's transferback to the Laborers' Union classificationresulted in a decline in Copeland's wages from $4.25 anhour as a shovel operator to $3.85 as a laborer.For all of the aforesaidreasons, I find, as contended bythe General Counsel, that the Respondent Union violatedSection 8(b)(1)(A) and (2), and the Respondent Employerviolated Section 8(a)(3) and (1) of 'the Act.Kaiser SteelCorporation,205 NLRB No. 34. Also, as contended by theGeneral Counsel, I find that, in these circumstances, theRespondentUnion violatedSection 8(b)(1)(A) when itsagent, Sanders, refused to represent Copeland in grievingover his discharge and to secure his reinstatement unless hecompliedwith the Respondent Union's membershiprequirements.This should end the matter but, in the event the Boarddisagreeswithmy evaluation of the evidence, I shallconsider the alternative theory advanced by the GeneralCounsel, namely, that "Respondent union caused Respon-dentEmployer to discharge Copeland without firstinforming Copeland that Respondent Union is of theposition that he had an initiation fee obligation toRespondentUnion . . . and without first affordingCopeland a reasonable opportunity to satisfy the paymentof such initiation fee" (par. 14 of the complaint). Thistheory is based upon those cases which express a concernthat employees should not be deprived of their jobsarbitrarilyunder union-security agreements; that, as aminimum, an employee must be informed of his obliga-tions under such an agreement "in order that the employee12Section8(a)(3) and (b)(2) of the Actmakes it an unfairlabor practicefor an employerto discriminate,and foraunion tocause or attempt tocause an employer to discriminate,against anemployee undera union-security agreement for nonmembershipin the union,if such membershipwas denied or terminated for reasonsother than the employee's failure "totenderthe periodic dues andinitiation feesuniformly requiredas a conditionof acquiring or retaining membership[emphasissupplied]." I note that bydemanding another "initiation fee" the RespondentUnion clearlyindicated it was treatingCopeland as a new employeerather than anemployeewhohad allowed his membershipin the Unionto lapse.Accordingly,this is not a situation involving a "reinstatement fee" imposedupon a formerunion member who isenteringor reentering the representedunit.SeeFood Machinery andChemicalCorp.,99 NLRB 1430, 1431-32.451may take whatever action is necessary to protect his jobtenure." 13 I am of the opinion that the Respondent Unionmet this minimum obligation.Copeland knew of the contractual union-security agree-ment and, more specifically, knew that because of thisagreement he was obligated to pay an initiation fee to theRespondent Union as a condition of employment when hewas recalled from layoff into a Laborers' Union workclassification.There is no evidence that an agent of theRespondent Union either by word or conduct indicatedthat the Respondent Union was no longer administeringthe union-security agreement in this manner. To thecontrary, Copeland observed the notice posted for severalweeks on the bulletin board at the Company, reserved forthe Respondent Union (as well as the other unions) whichadvised Copeland, by name, to report to the Company'spersonnel office and sign a checkoff authorization for theRespondent Union's initiation fee. And, on or about May27, to protect his job Copeland went to the Company'spersonnel office and signed such a checkoff authoriza-tion.14 For these reasons, I find that Copeland at all timesmaterial was clearly informed of his obligation under theunion-security agreement and that the evidence does notpreponderate in favor of a showing that the RespondentUnion acted in derogation of its fiduciary obligationtoward Copeland. But I am convinced, assuming thelegality of the second initiation fee charged Copeland bytheRespondent Union, that the Respondent EmployerviolatedSection 8(a)(3) and (I) of the Act when itdischarged Copeland for failing to pay this fee. For it isundisputed that Copeland on or about May 27, for thepurpose of protecting his job, executed a checkoff formauthorizing the Respondent Employer to check off theLaborers'Union initiation fee. This checkoff was neverimplemented by the Respondent Employer.Although the cases cited at footnote13, supra,involveinstances where unions requested employee terminationsand the relevant Board and court opinions speak of thefiduciary duty of unions to treat employees fairly in theapplication of union-security contracts, there is no reasonwhy the same principle is not equally applicable toemployers in the enforcement of such contracts. Therequirement of fair dealing vis-a-vis employees covered byunion shop contracts is not found in the words of the Actbut, as shown by the citedcase,has been engrafted byBoard and court decisions. The same equitable decisionsthatwarrant imposing such a requirement on unions alsowarrant its imposition on employers. So far as Copeland isconcerned, it is immaterial whether his discharge resultedfrom the arbitrary action of the Respondent Union or the13N.L.R.B. v. Hotel,Motel and Club Employees' Union, Local 568,[Philadelphia Sheraton Corp.],320 F.2d 254, 258 (C.A. 3, 1963);Internation-alUnionof Electrical,Radio and Machine Workers, Frigidaire Local 801[GeneralMotors Corp.] v. N.L.R.B.,307 F.2d 679, 683-684 (C.A.D.C.,1962);N.L.R.B. v. InternationalWoodworkers of America, Local13-433[RalphLSmithLumber Co.],264 F.2d 649, 657-658 (C.A. 9, 1959);N. L. R. B. v. Local 182, International Brotherhood of Teamsters [AssociatedTransport,Inc.], 401 F.2d 509, 510 (C.A. 2, 1968);N.L.R.B.v.AluminumWorkers,InternationalUnion, Local 135 [Metalware Corp.],230 F.2d 515,520 (C.A. 7, 1956).14Thereisno evidence or contentionthat the Respondent Union wasnotifiedthat Copelandhad executed sucha checkoff. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondentEmployer.The license to terminate hisemployment was provided by the union-security contractand he was entitled to protection against its arbitrary useby either of the contracting parties.Here the whole recordevinces a good-faith effort on the part of Copeland totender his initiation fee. In fact,he arranged with theRespondent Employer to transmit the initiation fee to theLaborers'Union by executing a checkoff authorization' buttheRespondent Employer,for an unexplained reason,failed to implement this authorization."The [RespondentEmployer's]action in this regard is not excused by the factthat through its agent'scarelessnessor error, it wasunaware that the [checkoff]was in its possession."Local1908,United Transport Union(CottrellBus Service Inc.),199NLRBNo. 126.In these circumstances, even if theRespondents could lawfully compel Copeland to pay thesecond initiation fee, I find that the Respondent Employer,by discharging Copeland because he was not a member ofthe Respondent Union,violated Section 8(a)(3) and (1) ofthe Act.Cf.McDowell Mfg. Co.,Division of Alco StandardCorp.,198 NLRBNo. 187.Upon the basis of the foregoing findings of fact and theentire record,Imake the following:CONCLUSIONS OF LAW1.Kaiser Steel Corporation, the Respondent Employer,isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Laborers' International Union of North America,LocalNo. 1184, the Respondent Union, is a labororganization within the meaning of Section 2(5) of the Act.3.By discharging Jerry Lynn Copeland on August 31,1972, the Respondent Employer has engaged in unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act.4.By causing the Respondent Employer to dischargeJerry Lynn Copeland, the Respondent Union has engagedin unfair labor practices within the meaning of Section8(b)(2) and(1)(A) of the Act.5.By notifying Jerry Lynn Copeland that the with-drawal of its objection to Copeland's employment with theRespondent Employer was conditioned upon the paymentby Copeland to the Respondent Union of an unlawfulinitiation fee, the Respondent Union has engaged in unfairlabor practices within the meaning of Section 8(bXl)(A)of the Act.6.The aforesaid unfair labor practices are unf 'aborpracticesaffectingcommerce within the meaning 01-Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents violated Section 8(a)(3)13 In this regard I note that,but for Copeland's discharge,he would havebeen promoted during the normal course of business on September11, 1972,back to the position he held immediately before hislayoff.16 1 also note that the Union did not show or give acopy of theletter toCopeland(seeLocal 595, International Associationof Bridge,Structural andOrnamentalIronWorkers, AFL (R. ClintonConstructionCo. ),109 NLRB73. On theother hand,the record establishes that the Respondent Union, ineffect,clearlynotifiedCopeland anditwas understood by Copeland thatthe Union had withdrawn its objection to his employment The fault withand (1) and 8(b)(2) and (1)(A) of the Act, I shallrecommend that theyceaseand desist therefrom and takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.As I have found that the Respondent Union caused theRespondent Employer to unlawfully discharge Jerry LynnCopeland,I shall recommend that Respondent Union beordered to notify Respondent Employer, in writing, withcopies to Copeland, that it has no objection to hisemployment or to his reinstatement.I shall also recom-mend that the Respondent Employer be ordered to offerCopeland immediate and full reinstatement to his formerposition or, if that is not available, to a substantiallyequivalent one, without prejudice to his seniority or otherrights and privileges.15I shall further recommend that Respondent Union andRespondent Employer be ordered jointly and severally tomake Copeland whole for any loss of earnings he may havesuffered as a result of the discrimination against him bypayment to him of the amount he normally would haveearned from the date of his discharge to the dates set forthhereafter, less net earnings, to which shall be added interestat the rate of 6 percent per annum, in accordance with theformula set forth inF. W, Woolworth Company,90 NLRB289, andIsis Plumbing & Heating Co.,138 NLRB 716. Inthe case of the Union, its backpay liability shall terminate5days after it notifies the Respondent Employer andCopeland that it has no objection to his reinstatement, asprovided above. In thecaseof Respondent Employer, itsbackpay liability shallterminateon the date that Copelandisoffered reinstatement.Ido not regard the RespondentUnion's letter of September 11 as being sufficient to toll itsbackpay liability inasmuch as the letter was conditioneduponCopelandmeeting anunlawful condition, thepayment of the unlawful second initiation fee. Neither theRespondentUnion nor the Respondent Employer canrequireCopeland to forfeit his statutory rights as acondition of employment.16Having found that the $100 initiation fee paid byCopeland to the Respondent Union on September 5 wasdirectly related to the requirement that Copeland pay anunlawful second initiation fee as a conditiop of employ-ment, I shall recommend that the Respondent Unionrestore the status quo by reimbursing Copeland with thissum of money to which shall be added interest at the rateof 6 percent per annum.Upon the basis of the foregoing findings of fact,conclusionsof law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER 17A.Respondent, Kaiser Steel Corporation, Eagle Moun-the Respondent Union's conductwas that it didnot withdraw the unlawfulconditionit had attachedto Copeland's continuedemployment.17 In the event no exceptions are filed asprovided by Section 102.46 oftheRules and Regulations of theNational LaborRelationsBoard, thefindings,conclusions,and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations,be adoptedby the Board andbecome its findings, conclusions, and Order,and all objections thereto shallbe deemed waived for all purposes. KAISERSTEEL CORPORATION453tain, California, its officers, agents, successors and assigns,shall:1.Cease and desist from:(a) Invoking article 3 as contained in the contract ofSeptember 16, 1970, or as contained in any future contractswith the Building and Construction Trades Council ofRiverside and San Bernardino Counties, AFL-CIO, todischarge or discriminate against any employee who hasonce satisfied the union membership requirement of theunion-security clause of said contract, by requiring thepayment of an initiation fee to another labor organizationbecause he has been transferred from one job to anotherwithin the unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the National Labor RelationsAct, as amended.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer Jerry Lynn Copeland immediate and fullreinstatement to his former position or, if that no longerexists, to a substantially equivalent one, without prejudiceto his seniority or other rights and privileges.(b) Jointly and severally with Respondent, Laborers'InternationalUnion of North America, Local No. 1184,make Jerry Lynn Copeland whole for any loss of pay byreason of his discharge on August 31, 1972, in the mannerstated in thesectionof the Decision entitled "TheRemedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other data relevantto compliance with paragraphs (a) and (b) above.(d) Post at its Eagle Mountain, California, facility copiesof the attached notice marked "Appendix A." 18 Copies ofAppendix A to be furnished by the Regional Director forRegion 21, shall, after being duly signed by the Company'srepresentative, be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere noticestoemployees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(e)Upon being furnished the same by the RegionalDirector, post the notice marked "Appendix B" in thesame manneras Appendix A.(f)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of this Order, whatsteps it has taken to comply herewith.B.Respondent,Laborers' InternationalUnion ofNorth America, Local No. 1184, its officers, representa-tives, and agents, shall:1.Cease and desist from:(a) Causing or attempting to cause Kaiser Steel Corpora-tion to discharge or discriminate against any employeeunder article 3, as contained in the contract of September16, 1970, or as contained in any future contract betweenthe Building and Construction Trades Council of Riversideand San Bernardino Counties, AFL-CIO, and Kaiser SteelCorporation, for nonmembership in Respondent Laborers'InternationalUnion of North America, Local No. 1184,because an employee, who has once satisfied the unionmembership requirement pursuant to the union-securityclause of said contract, has not paid an initiation fee to itwhen he has been transferred from one job to another; andfrom notifying employees that their continued employmentat Kaiser Steel Corporation is conditioned upon paying theaforesaid initiation fee.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the National Labor RelationsAct, as amended.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Return to Jerry Lynn Copeland the $100 initiation feepaid by him on September 5, 1972, to which shall be addedinterest at the rate of 6 percent per annum.(b) Notify Respondent Kaiser Steel Corporation, with acopy to Jerry Lynn Copeland, that it withdraws itsobjection to its employing Jerry Lynn Copeland and willnot oppose his reinstatement.(c) Jointly and severally with Respondent Kaiser SteelCorporation make whole Jerry Lynn Copeland for any lossof earnings suffered by reason of his discharge on August31, 1972, in the manner set forth in the section of theDecision entitled "The Remedy."(d) Post in its offices and meeting halls, copies of theattached notice marked "Appendix B."19 Appendix B, tobe furnished by the Regional Director for Region 21, shall,after being duly signed by Respondent Laborers' officialrepresentative, be posted by it immediately upon receiptthereof and be maintained and caused to be maintained byit for 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to members arecustomarily posted. Reasonable steps shall be taken byRespondent Laborers and its agents to insure that suchnotices are not altered, defaced, or covered by any othermaterial.(e) Forward to the said Regional Director signed copiesof Appendix B for posting by Kaiser Steel Corporation atitsEagle Mountain, California, facility for 60 consecutivedays in places where notices to employees are customarilyposted.(f)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of this Order, whatsteps it has taken to comply herewith.Is In the event that the Board's Order is enforced by a Judgment of a"Posted Pursuant to _a Judgment of the United States Court of AppealsUnited States Court of Appeals,the words in the notice reading"Posted byEnforcing an Order of the National Labor Relations Board."Order of the National Labor Relations Board"shall be changed to read19 See In. 18.